DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, and 15 were amended. Claims 1-17 and 19-21 are pending.
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-17 and 19-21 under 35 USC 112(b).
Applicant’s amendment necessitated the change in the basic thrust of the rejection of claim 4 under 35 USC 103, although it did not overcome the previously cited references.
The rejection of claims 1-3, 5-17, and 19-21 under 35 USC 103 is maintained. See response to arguments.
 
Response to Arguments
Applicant’s arguments filed 07/12/2022 have been fully considered, but are not persuasive. 

Applicant argues, see especially page 9, that 

    PNG
    media_image1.png
    716
    708
    media_image1.png
    Greyscale
 
Examiner respectfully disagrees. As understood by Examiner, Applicant’s argument is that Nassar teaches updating a parameter of a model, rather than updating a prediction. Equation (1) on page 12366 shows a “belief” at time t being directly updated via the alpha x delta term. Page 12367, first sentence following equation (9) states clearly that the B values represent predictions. Moreover, page 12369, first full paragraph reads in part “The first made predictions as the mean of the current predictive distribution (mu t )”. That is, the value updated in equation (19) is also a prediction.  The distinction that Applicant attempts to make between the beliefs/parameters taught by Nassar and the claimed “prediction” terminology is not consistent with the way that this terminology is used by Nassar.

Applicant’s remaining arguments are based on the assertion that the Nassar does not teach directly changing an outcome or prediction and are unpersuasive as Nassar does in fact teach directly changing an outcome or prediction as indicated above. 

Claim Interpretation
Claims 1 and 15 recite the limitation “directly change a prediction value of the prediction ensemble”. This limitation is being interpreted, in view of the specification, as requiring that some operation be performed on the value predicted by the ensemble. That is, for a change to be “directly”, it must be a change accomplished by applying an operation to the prediction value output by the prediction ensemble. Retraining or reconfiguring the prediction ensemble (perhaps based on the prediction value) and generating a new prediction value would not, by itself, fall within the broadest reasonable interpretation of the claim. This interpretation hinges on the word “directly” and is supported by the specification at least at [0084] and [0088]. This interpretation applies equally to claims dependent on claims 1 and 15.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “each of the system parameters of the TOS”; however, this limitation lacks proper antecedent basis. This limitation appears to refer “each of the plurality of additional parameters of the TOS”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 11-12, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over “Han” (US 2014/0114885 A1) in view of “Almeida” (Adaptive Model Rules from Data Streams), further in view of “Nassar” (An Approximately Bayesian Delta-Rule Model Explains the Dynamics of Belief Updating in a Changing Environment).

	Regarding claim 1, Han teaches
	A method for incident detection in a time-evolving system (TOS) comprising a plurality of objects moving in time and space along predefined paths, the method being performed by one or more processors using instructions stored in a memory, the method comprising: (Han, Abstract describes systems and methods for facilitating urban traffic state detection using machine learning classifiers. Traffic is made up of vehicles moving in time and space along predefined paths. [0024] indicates that the states may include particular types of traffic incidents such as traffic congestion. Figure 10 provides an example of a computer operable to execute the disclosed technique (see [0019]), which comprises a processor 1004 (see [0086]) and memory storing computer-executable instructions (see [0089].)
	a) providing at least two predictions of a parameter of the TOS by using for each prediction a different prediction procedure based on observations, (Han, Abstract indicates that the system uses a cascaded two-tier classifier which employs two different classifiers (e.g., an SVM (support vector machine) and a MLP (multi-layer perceptron). Figure 4D, described at [0067-0068], provides an example in which each of a plurality of classifiers outputs a decision (i.e., a prediction). Figure 8 provides a method overview. In particular, at step 810, described at [0078], the classifier (which may be the voting scheme illustrated in Figure 4D when considering 810c) is applied to observed data (see [0077]).)
	b) combining the at least two predictions to a prediction ensemble, (Han, Figure 4D, described at [0067-0068], provides an example in which each of a plurality of classifiers outputs a decision. Figure 8 provides a method overview. In particular, at step 810, described at [0078], the classifier (which may be the voting scheme illustrated in Figure 4D when considering 810c). The combination of the predictions is described at [0067-0068].)
	…d) detecting an incident [not necessarily based on step c]; (Han, Figure 8, step 810 shows determining a traffic state. [0024] indicates that the states may include particular types of traffic incidents such as traffic congestion.)
	e) providing a notification of the detected incident to the TOS such that a change in the TOS is executed based on the detected incident. ([0029] indicates that a notification or alert indicative of the detected traffic state may be sent and that the detected traffic state may be used for traffic guidance, control or management systems such as traffic light control.)
	Han does not appear to explicitly teach
	c) correcting the prediction ensemble based on an abnormal change of the system having occurred, wherein: 
	the abnormal change is detected by monitoring distributions of deviations from the prediction ensemble, and 
	the prediction ensemble is corrected by activating an update neuron upon the abnormal change being detected to directly change a prediction value of the prediction ensemble, and 
	d) detecting an incident based on a result of step c), and
	However, Almeida—directed to analogous art—teaches
	c) correcting the prediction ensemble based on an abnormal change of the system having occurred, wherein: (Almeida, Abstract describes detecting changes in a process and reacting to the changes. Page 485, section 3.4. describes detecting changes using a Page-Hinkley test and making a change to an ensemble system based on this determination. A determination that a change has occurred is being interpreted as an “abnormal” change. In the combination with Han, this change would be applied to the ensemble taught by Han.)
	the abnormal change is determined by monitoring distributions of deviations from the prediction ensemble using a threshold, and (Almeida, page 485, section 3.4 describes using the Page-Hinckley test to monitor distributions of deviations from the prediction based on a threshold. Han teaches using an ensemble for making the predictions as described above.)
	the prediction ensemble is corrected by activating an update neuron upon the abnormal change being determined to … change a prediction value of the prediction ensemble, and (Section 3.3 describes the rules using models (i.e., neurons) which incrementally update using the Delta rule. The update to the models in the ensemble results in a change in prediction value of the prediction ensemble; however, this is not being interpreted as a “direct” change (see claim interpretation). Section 5, first paragraphs clarifies that the linear models are trained with the perceptron rule (i.e., they may be reasonably interpreted as neuron of a Perceptron.).)
	d) detecting an incident based on a result of step c), and (Almeida, Page 483 shows an overview of the algorithm. In particular, the algorithm loops and performed change detection based on the results of the previous loop.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Han to incorporate the techniques taught by Almeida as described above because it allows for adaptation to streaming and evolving data and is competitive in terms of performance with other techniques as described by Almeida in the Conclusion on page 491.
	The combination of Han and Almeida does not appear to explicitly teach 
	directly change a prediction value
	However, Nassar—directed to analogous art—teaches
	directly change a prediction value (Abstract describes updating a parameter value (i.e., a belief) using update rules. The general form of the delta rule is described in the Introduction, especially with respect to equation (1). The particular approach taken in the reference is described in the “Materials and Methods” section. In particular, the update rule is described on page 12368. Equation (19) shows an equation for updating the value of a parameter mu. It is updated using delta_t the iteration t prediction error, which is another name for the residual. The learning rate is alpha_t, which is unchanged (i.e., reused) provided r_t and Omega_t are unchanged as may be seen in equation (21). No neural network link weights are updated in this process.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Han and Almeida to use the update rule taught by Nassar as described above because the delta rule is common and effective as described by Nassar in the first paragraph of the introduction. 

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Han does not appear to explicitly teach 
	wherein, for detecting the abnormal change, a Page-Hinkley test is used as a cumulative variable defined as a cumulated difference between past observations and the mean of the past observations until the current moment.
	However, Almeida—directed to analogous art—teaches
	wherein, for detecting the abnormal change, a Page-Hinkley test is used as a cumulative variable defined as a cumulated difference between past observations and the mean of the past observations until the current moment. (Almeida, page 485, section 3.4 describes using the Page-Hinckley test to monitor distributions of deviations from the prediction based on a threshold. Han teaches using an ensemble for making the predictions as described above. This includes the cumulated differences between observations xt and the mean xT (bar).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Han does not appear to explicitly teach 
	wherein the distributions use an allowed change parameter (ACP) representing a magnitude of an allowed change. 
	However, Almeida—directed to analogous art—teaches
	wherein the distributions use an allowed change parameter (ACP) representing a magnitude of an allowed change. (Almeida, section 3.4 describes using a Page-Hinckley change detection test including an allowed change parameter δ. Compare with the published instant specification at [0086].)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. Moreover, the Page Hinckley test allows for the online error of each rule to be monitored as described by Almeida in the first paragraph of section 3.4 on page 485.
	
	Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Han teaches
	wherein, the method is applied for a plurality of additional parameters of the TOS, (Page 9, Table 6 shows that the system may predict the parameters “unimpeded”, “busy” and “congested”. See also [0026]. That is, the method is applied to at least three parameters of the TOS, one of which may be taken to be the parameter of claim 1 and the other two would correspond to the plurality of additional parameters.)
	Han does not appear to explicitly teach 
wherein, for each of the parameters of the TOS, a corresponding ACP is used. 
	However, Almeida—directed to analogous art—teaches
	wherein, the method is applied for a plurality of additional parameters of the TOS, and wherein, for each of the parameters of the TOS, a corresponding ACP is used. (Almeida, section 3.4 describes using a Page-Hinckley change detection test including an allowed change parameter δ. The value of δ used for a particular parameter would “correspond” to that parameter. Compare with the published instant specification at [0086]. In the combination with Han, the PH test would be used to monitor the system parameters described above with respect to Han.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. Moreover, the Page Hinckley test allows for the online error of each rule to be monitored as described by Almeida in the first paragraph of section 3.4 on page 485.
	
	Regarding claim 5, the rejection of claim 1 is incorporated herein. Han does not appear to explicitly teach
	wherein the update neuron is a neuron of a Perceptron. 
	However, Almeida—directed to analogous art-teaches
	wherein the update neuron is a neuron of a Perceptron.  (Section 3.3 describes the rules using models (i.e., neurons) which incrementally update using the Delta rule. The update to the models in the ensemble results in a change in prediction value of the prediction ensemble; however, this is not being interpreted as a “direct” change (see claim interpretation). Section 5, first paragraphs clarifies that the linear models are trained with the perceptron rule (i.e., they may be reasonably interpreted as neuron of a Perceptron.).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	
	Regarding claim 6, the rejection of claim 1 is incorporated herein. Han does not appear to explicitly teach
	wherein the update neuron uses a delta rule procedure based on a back-propagation procedure for feed-forward neural networks to change the prediction value of the prediction ensemble using a most recent residual.
	However, Almeida—directed to analogous art--teaches
	wherein the update neuron uses a delta rule procedure based on a back-propagation procedure for feed-forward neural networks to change the prediction value of the prediction ensemble using a most recent residual. (Section 3.3 describes the rules using models (i.e., neurons) which incrementally update using the Delta rule. The update to the models in the ensemble results in a change in prediction value of the prediction ensemble; however, this is not being interpreted as a “direct” change (see claim interpretation). Section 5, first paragraphs clarifies that the linear models are trained with the perceptron rule (i.e., they may be reasonably interpreted as neuron of a Perceptron.). The delta rule is based on back-propagation for feed-forward neural networks. The Delta rule uses the residual y^-y to change the ensemble, resulting in a changed prediction value.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	Furthermore, Nassar teaches
	wherein the update neuron uses a delta rule procedure based on a back-propagation procedure for feed-forward neural networks to change the prediction value of the prediction ensemble using a most recent residual. ((Abstract describes updating a parameter value (i.e., a belief) using update rules. The general form of the delta rule is described in the Introduction, especially with respect to equation (1). The particular approach taken in the reference is described in the “Materials and Methods” section. In particular, the update rule is described on page 12368. Equation (19) shows an equation for updating the value of a parameter mu. It is updated using delta_t the iteration t prediction error, which is another name for the residual. The learning rate is alpha_t, which is unchanged (i.e., reused) provided r_t and Omega_t are unchanged as may be seen in equation (21). The delta rule is based on a back-propagation procedure for feed-forward neural networks.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Furthermore, Han teaches
	wherein the prediction ensemble is provided by weighted combining of results of the at least two different prediction procedures. (Han, Figure 4D, described at [0067-0068], provides an example in which each of a plurality of classifiers outputs a decision. Figure 8 provides a method overview. In particular, at step 810, described at [0078], the classifier (which may be the voting scheme illustrated in Figure 4D when considering 810c). The combination of the predictions is described at [0067-0068]. The weighted voting determination is a weighted combining of the results.) 

	Regarding claim 11, the rejection of claim 1 is incorporated herein. Han does not appear to explicitly teach 
	wherein step c) includes reinitializing monitoring distributions of deviations from the prediction ensemble. 
	However, Almeida—directed to analogous art—teaches
	wherein step c) includes reinitializing monitoring distributions of deviations from the prediction ensemble. (Almeida, page 483 shows an overview of the method, including a call to PHTest (i.e., Page Hinckley test). The PH test is described in section 3.4 on page 485. In particular, the values of mT and MT are updated (i.e., reinitialized) each time through the loop. Setting the values to values which they take before the loop begins again may be reasonably interpreted as “reinitializing” the monitoring distributions. Note that the claim does not recite any details as to how the monitoring distributions of deviations is to be reinitialized.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 12, the rejection of claim 1 is incorporated herein. Furthermore, Han teaches
	wherein a filtering is performed for the predictions resulting in a single zero-one signal representing the incident. (Han, Figure 4D, described at [0067-0068], provides an example in which each of a plurality of classifiers outputs a decision. Figure 8 provides a method overview. In particular, at step 810, described at [0078], the classifier (which may be the voting scheme illustrated in Figure 4D when considering 810c). The combination of the predictions is described at [0067-0068]. [0032] indicates that the SVM classifiers may be binary (i.e., zero-one) classifiers and [0064] indicates that the MLP may also be a binary (i.e., zero-one) classifier. Moreover, the voting process described at [0067-0068] uses binary decisions from the constituent classifiers. That is, both models may filter the predictions to return a binary signal representing the incident. )

	Regarding claim 15, Han teaches
	A system for incident detection in a time-evolving system (TOS) comprising a plurality of objects moving in time and space along predefined paths, the system comprising one or more hardware processors which, alone or in combination, are configured to provide for execution of the following steps: (Han, Abstract describes systems and methods for facilitating urban traffic state detection using machine learning classifiers. Traffic is made up of vehicles moving in time and space along predefined paths. [0024] indicates that the states may include particular types of traffic incidents such as traffic congestion. Figure 10 provides an example of a computer operable to execute the disclosed technique (see [0019]), which comprises a processor 1004 (see [0086]) and memory storing computer-executable instructions (see [0089].)
	The remainder of claim 15 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

	Regarding claim 16, the rejection of claim 15 is incorporated herein. Furthermore, Han teaches
	wherein the objects include cars and the predefined paths include streets of a city. ([0047-0048] indicates that the system may include a traffic data including cars navigating streets of a city (e.g., Hangzhou Stadium Road to Fenqui Road in Hangzhou City).)

	Claim 17 is substantially similar to claim 16 and is rejected with the same rationale as claim 16 in view of the rejection of claim 1. 

	Regarding claim 19, the rejection of claim 1 is incorporated herein. The combination of Han and Almeida does not appear to explicitly teach 
	wherein the update neuron reuses a learning rate as part of a most recent residual to add directly to the prediction value without updating neural network link weights. 
	However, Nassar—directed to analogous art—teaches
wherein the update neuron reuses a learning rate as part of a most recent residual to add directly to the prediction value without updating neural network link weights. (Abstract describes updating a parameter value (i.e., a belief) using update rules. The general form of the delta rule is described in the Introduction, especially with respect to equation (1). The particular approach taken in the reference is described in the “Materials and Methods” section. In particular, the update rule is described on page 12368. Equation (19) shows an equation for updating the value of a parameter mu. It is updated using delta_t the iteration t prediction error, which is another name for the residual. The learning rate is alpha_t, which is unchanged (i.e., reused) provided r_t and Omega_t are unchanged as may be seen in equation (21). No neural network link weights are updated in the addition.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 20, the rejection of claim 19 is incorporated herein. Han does not appear to explicitly teach
	further comprising updating the learning rate in a case that the abnormal change is detected while the update neuron is activated. 
	However, Nassar—directed to analogous art—teaches 
	further comprising updating the learning rate in a case that the abnormal change is detected while the update neuron is activated.  (In the context of the delta rule described above regarding claim 19, the learning rate alpha shown in equation (1) and equation(19) may change as a function of time. The value of alpha may change while the delta rule is being used (i.e., while the update neuron is activated).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 19. Moreover, It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to use an adaptive step size because it allows for rapid adaptation to a new environment as described in the first paragraph of the introduction. 

	Regarding claim 21, the rejection of claim 1 is incorporated herein. Furthermore, Han teaches
	wherein the notification indicates a traffic control action to be taken as the change in the TOS. ([0029] indicates that a notification or alert indicative of the detected traffic state may be sent and that the detected traffic state may be used for traffic guidance, control or management systems such as traffic light control.)

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “Han” (US 2014/0114885 A1) in view of “Almeida” (Adaptive Model Rules from Data Streams), further in view of “Nassar” (An Approximately Bayesian Delta-Rule Model Explains the Dynamics of Belief Updating in a Changing Environment), and further in view of “Ghosh” (Time-Series Modeling For Forecasting Vehicular Traffic Flow in Dublin).

	Regarding claim 7, the rejection of claim 1 is incorporated herein. The combination of Han, Almeida and Nassar does not appear to explicitly teach
	wherein one prediction procedure is based on an Autoregressive Integrated Moving Average (ARIMA) and an other prediction method is based on a Holt-Winters Exponential Smoothing (ETS).
	However, Ghosh—directed to analogous art—teaches
	wherein one prediction procedure is based on an Autoregressive Integrated Moving Average (ARIMA) and (Ghosh, Abstract describes performing traffic prediction using an Arima model. This is described in detail in section 4.3. In the combination with Han, it is understood that an ARIMA model may be used in addition to or in place of one of the models in the ensemble taught by Han.)
	an other prediction method is based on a Holt-Winters Exponential Smoothing (ETS). (Ghosh, Abstract describes performing traffic prediction using Holt-Winters Exponential Smoothing. This is described in detail in section 4.2. In the combination with Han, it is understood that a Holt-Winters Exponential Smoothing model may be used in addition to or in place of one of the models in the ensemble taught by Han.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Han, Almeida and Nassar to use an ARIMA model and a Holt-Winters Exponential Smoothing model because “Seasonal ARIMA and Holt-Winters’ exponential smoothing technique give highly competitive forecasts and match considerably well with the observed traffic flow data during rush hours” (Ghosh, Abstract).

	Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over “Han” (US 2014/0114885 A1) in view of “Almeida” (Adaptive Model Rules from Data Streams), further in view of “Nassar” (An Approximately Bayesian Delta-Rule Model Explains the Dynamics of Belief Updating in a Changing Environment), and further in view of “Gama” (On Predicting the Taxi-Passenger Demand: A Real-Time Approach).

	Regarding claim 9, the rejection of claim 1 is incorporated herein. Han does not appear to explicitly teach
	wherein the prediction ensemble is based on past observations within a certain time window, the time window sliding in time upon new observations.
	However, Gama—directed to analogous art—teaches 
	wherein the prediction ensemble is based on past observations within a certain time window, the time window sliding in time upon new observations. (Gama, Abstract describes using GPS data in a real-time environment to model a time evolving system (taxi-passenger demand). In section 2, it is indicated that the model may be based on applying several base models and combining them using an ensemble framework. In particular, section 2.2 describes updating the aggregation (i.e., ensemble). Two different window sizes P and τ are used with P >> τ. That is, the X variables correspond to windowing with P and the Y variables correspond to windowing with τ “we can define two discrete time series of services demand on a taxi stand k as Xk = {Xk,0, Xk,1, ..., Xk,t} and Yk = {Yk,0, Yk,1, ..., Yk,t} (where t ≥ t) using granularities of P and τ minutes, respectively” (Gama, page 59, between equations (5) and (6). The sliding window model is described on pages 58-59 in the “Sliding Window Ensemble Framework” section.
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Han, Almeida and Nassar to use sliding windowing with two different time windows because this allows for a model build with a one periodicity to be used to make predictions for a different time period (Gama, section 2.2., first paragraph) and allows for the characteristics of the time series to be calculated rapidly (Gama, section 2.2., last paragraph). Furthermore, the sliding window ensemble performs well as described in the first paragraph of section 4.3 on page 63.

	Regarding claim 10, the rejection of claim 9 is incorporated herein. The combination of Han, Almeida, and Nassar does not appear to explicitly teach 
	wherein at least two different time windows having a different window size are used.
	However, Gama—directed to analogous art—teaches
	wherein at least two different time windows having a different window size are used. (Gama, Abstract describes using GPS data in a real-time environment to model a time evolving system (taxi-passenger demand). In section 2, it is indicated that the model may be based on applying several base models and combining them using an ensemble framework. In particular, section 2.2 describes updating the aggregation (i.e., ensemble). Two different window sizes P and τ are used with P >> τ. That is, the X variables correspond to windowing with P and the Y variables correspond to windowing with τ “we can define two discrete time series of services demand on a taxi stand k as Xk = {Xk,0, Xk,1, ..., Xk,t} and Yk = {Yk,0, Yk,1, ..., Yk,t} (where t ≥ t) using granularities of P and τ minutes, respectively” (Gama, page 59, between equations (5) and (6).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 9.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Han” (US 2014/0114885 A1) in view of “Almeida” (Adaptive Model Rules from Data Streams), further in view of “Nassar” (An Approximately Bayesian Delta-Rule Model Explains the Dynamics of Belief Updating in a Changing Environment), further in view of “Richard” (Neural Network Classifiers Estimate Bayesian a posteriori Probabilities).  

	Regarding claim 13, the rejection of claim 12 is incorporated herein. Furthermore, Han teaches
	the incident is detected based on each of the [classifier decisions] (Han, Figure 4D, described at [0067-0068], provides an example in which each of a plurality of classifiers outputs a decision. Figure 8 provides a method overview. In particular, at step 810, described at [0078], the classifier (which may be the voting scheme illustrated in Figure 4D when considering 810c). The combination of the predictions is described at [0067-0068].)
	Han does not appear to explicitly teach
	wherein the filtering is performed by comparing each of the predictions with a corresponding threshold and 
	the incident is detected based on each of the predictions triggering the corresponding threshold.
	However, Richard—directed to analogous art—teaches
	wherein the filtering is performed by comparing each of the predictions with a corresponding threshold and …the incident is detected based on each of the predictions triggering the corresponding threshold. (Richard, Abstract indicates that a MLP may be used to predict probabilities. Section 4.4. on page 479 indicates that a classification may only be assigned if the probability exceeds some threshold. That is, Richards teaches performing a classification with a model based on a threshold. Han teaches using the decisions of multiple models to reach a decision. In the combination, a threshold method could be used by each of the models taught by Han.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Han to use a probabilistic classifier with a threshold as taught by Richard because this allows the system to account for the costs of misclassification as described by Richard in Section 4.4. on page 479.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  “Han” (US 2014/0114885 A1) in view of “Almeida” (Adaptive Model Rules from Data Streams), further in view of “Nassar” (An Approximately Bayesian Delta-Rule Model Explains the Dynamics of Belief Updating in a Changing Environment), further in view of “Richard” (Neural Network Classifiers Estimate Bayesian a posteriori Probabilities), further in view of “Sagha” (On-line anomaly detection and resilience in classifier ensembles).

	 Regarding claim 14, the rejection of claim 13 is incorporated herein. The combination of Han, Almeida, Nassar and Richard does not appear to explicitly teach  
	wherein additionally a correlation threshold between the at least two predictions has to be triggered to detect the incident.
	However, Sagha—directed to analogous art—teaches 
	wherein additionally a correlation threshold between the at least two predictions has to be triggered to detect the incident. (Abstract and Section 3.1. describes performing distance based anomaly detection in an ensemble setting in which a correlation/covariance matrix between predictions from various models in the ensemble is computed and an anomaly is detected based on the correlation/covariance triggering a threshold.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to identify anomalies based on a correlation between models as taught by Sagha because this approach allows for anomaly detection independent of the way that the data is captured and independent of the types of noise or anomalies that the system is expected to deal with as described by Sagha in section 7, Conclusions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121